Citation Nr: 0807197	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-38 990A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of medical expenses incurred during a 
November 2004 hospitalization.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948, and from October 1950 to July 1955.  

This appeal arises from a March 2005 decision entered by the 
Bay Pines, VA Medical Center, in St. Petersburg, Florida.  


FINDING OF FACT

Prior to a decision on the issue under appeal, the Department 
of Veterans Affairs Regional Office, in Buffalo, New York, 
received notification that the veteran died in October 2006.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record discloses that in January 2006, the 
veteran perfected an appeal of the decision by the Bay Pines 
VA Medical Center in St. Petersburg, Florida to deny payments 
for the cost of medical expenses incurred during a November 
2004 hospitalization.  As part of his appeal, the veteran was 
understood to have requested a personal hearing before a 
member of the Board of Veterans Appeals.  Consistent with 
that request, his file was placed on the Board's hearing 
docket, with the hearing eventually scheduled to take place 
in February 2008.  Unbeknownst to the Medical Center that had 
originally denied the claim, and the office that scheduled 
the hearing, however, the veteran passed away in Buffalo, New 
York in October 2006.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Therefore, this appeal on the merits has become moot 
by virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


